PER CURIAM.
Appellant correctly contends that the three year sentence of incarceration for the crime of grand theft committed September 25, 1981 should not have been a guidelines sentence because he did not affirmatively select to be sentenced under the guidelines. On the contrary, the record affirmatively shows that appellant rejected a guidelines sentence. Therefore, appellant’s motion to correct illegal sentence should have been granted to reflect that his sentence was a non-guidelines sentence, and the order appealed from is modified to that extent. Except as so modified, the order denying relief is
AFFIRMED.
DAUKSCH, ORFINGER and GOSHORN, JJ., concur.